January 18, 2008 Mark A. Wojciechowski VIA EDGAR AND VIA FAX AT Staff Accountant(202) 772-9369 United States Securities and Exchange Commission Division of Corporation Finance Telephone: (202) 551-3759 Fax: (202) 772-9369 Re:New Century Energy Corp. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 12, 2007 File No. 0-28813 Dear Mr. Wojciechowski, New Century Energy Corp. has been delayed in responding to your comment letter dated December 21, 2007, due to our need to update our reserve disclosure in connection with your comments.As such, we respectively request that we be given an extension to respond to your comment letter until January 25, 2008, to allow us sufficient time to address the comments in your comment letter. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, New Century Energy Corp. /s/ Edward R. DeStefano Edward R. DeStefano President
